PER CURIAM.
The appellant inmates appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Appellants’ motion for appointment of counsel and affirm the dismissal of their complaint *190for the reasons stated by the district court. See Wilson v. Glendening, No. CA-02-3514-S (D.Md. Nov. 14, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.